Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-8 and 11-18 are currently active in the application with claims 1-6, 8, 11-14 and 16-18 being amended and claims 9, 10, 19 and 20 being cancelled by the Applicant.
Response to Amendment
	Applicant’s amendments dated May 02, 2022 have been seriously considered and were found sufficient in overcoming the objection to claims 1 and 18 and the rejection of the claims over 35 USC 112(b) and (d) and therefore these have been withdrawn.
	The amendments have not, however, placed the application in condition of allowance and resulted in a new grounds of rejection as detailed below.	
Double Patenting
Applicant is advised that should claims 1, 4, 5, 7, 8 be found allowable, claims 11-15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  
Claim Interpretation
Applicant amended claims 1 and 11 adding the limitation of “sonicating the first dispersion” and cites page 10 lines 1-6 of the instant specification as support.  The Examiner previously interpreted lines 3 and 4 as the nickel-ferrite nanoparticles having already been derived from nickel chloride and iron chloride.  Applicant’s amendment now suggests otherwise, placing formulation steps for the ferrite nanoparticles into the claims.  Examination of the citations provided by the Applicant in the response of May 02, 2022 do not support these added limitations.  Paragraph [0073] of the published application places the sol-gel derived Ni-ferrite into ethanol and then sonicates the mixture.  Pluronic P123/CTAB surfactant is then added along with Y2O3 or ZrO2
Additionally, the Examiner suggests referring to the “ferrite nanoparticles” as in the specification as “Ni-ferrite” as the particles are formed from NiCl2 and FeCl2 for reasons of clarity.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 11, the instant claims are to placing NiCl2 and FeCl2 precursors into a surfactant, adding a copolymer to form a first mixture and then sonicating the mixture which is not found in the instant specification.  Applicant cites at least page 10, lines 1-6 as support however this citation does not provide the necessary support as already formed Ni-ferrite nanoparticles are placed into ethanol and sonicated.  Pluronic P123 surfactant is added to this sonicated mixture and sonicated.  Section 3.1.1 of the published application forms the Ni-ferrite nanoparticles by placing NiCl2 and FeCl2 precursors into ethanol and sonicating the mixture before adding propylene oxide to form a gel after which the gel is calcined to form the Ni-ferrite nanoparticles.  These Ni-ferrite particles are combined with ethanol and sonicated before adding Pluronic P123 and the zirconium precursor and again sonicating.  Therefore, this represents new matter.
Regarding Claim 2, the instant claim is to sintering the core-shell nanoparticles however paragraphs [0072] and [0093] of the published application states that the core-shell prevents sintering and therefore is new matter.
Regarding Claim 4, the instant claim depends from claim 3 and is to calcining the NiFe2O4/ZrO2 nanoparticles for at least 48 hours at a temperature of 300°C to 800°C at a heating rate of 5°C/min.  This is not found in the specification as filed as the NiFe2O4/ZrO2 is not calcined, the gel is calcined to form the composition and therefore this represents new matter.  Additionally, the heating rate is only for the composition containing yttrium per Figure 1.  Paragraph [0048] of the published application discloses that the gel is heated at a rapid ramp rate of 40°C/min to yield NiFe2O4 with the composition only being aged for 48 hours, not calcined for 48 hours.
Regarding Claim 5, the instant claim is to the “one or more electrically conductive materials comprises platinum” in lines 2 and 3.  This represents new matter as the specification does not identify platinum as a member of the “one or more electrically conductive materials” and the specification also does not identify more than platinum as a coating material for the nanoparticles.  Therefore, in addition to the new matter rejection, depending upon the Applicant’s response, the claim may also be indefinite as only platinum is mentioned as a coating.  Additionally, as claim 1 is to generating hydrogen, the composition of claim 1 does not have platinum applied during hydrogen generation and therefore is new matter (Section 3.2 of the published application).
Regarding Claim 11, the instant claim is to “at least the composition” in line 16 which is not found in the instant specification and represents new matter as only the composition as claimed produces hydrogen.
Regarding Claim 12, the instant claim depends from claim 11 and is to calcining the NiFe2O4/ZrO2 nanoparticles for at least 48 hours at a temperature of 300°C to 800°C at a heating rate of 5°C/min.  This is not found in the specification as filed as the NiFe2O4/ZrO2 is not calcined, the gel is aged for 48 hours not calcined for 48 hours to form the composition and therefore represents new matter.
Regarding Claim 16, the instant claim is to generating 2.45 ml of hydrogen per gram of NiFe2O4/ZrO4 in at least one thermochemical cycle however page 24 of the specification refers to Fig. 21 and Table 2 which is to hydrogen generated using NiFe2O4/Y2O3 in 25 thermochemical cycles.  Paragraph [0085] of the published application only discloses 5 thermochemical cycles and therefore at least 1 represents new matter.
The remaining claims depend from the instant claims and are likewise rejected.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 8 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "generating H2" in line 19.  There is insufficient antecedent basis for this limitation in the claim as no hydrogen compound has been included and therefore is also indefinite.
Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: introducing water to the composition for generating hydrogen by thermochemical water-splitting.
Instant claim 11 is to a method of generating hydrogen however no steps exist which produce hydrogen such as contacting the composition with water.
The instant claim is indefinite as it is unknown as to the meaning of “molding the shape of a core shape of the core-shell nanoparticles”.  Is only the core portion of the nanoparticles being shaped or is the core-shell nanoparticles being formed?  Forming either into various shapes will be examined.  
Additionally, it is unknown as to the meaning of “at least the composition” in line 16.  Is something else generating hydrogen?  If so, this is new matter otherwise the claim is indefinite.
The instant claim also contains a limitation “wherein the core-shell comprises a ceramic” in lines 20 and 21.  The instant specification identifies ZrO2 as a ceramic and lines 7and 8 identify zirconium therefore it is unknown whether this ceramic is indeed the zirconium or some other material.  This represents a narrow and broad definition of the same constituent and therefore is indefinite.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “the at least one thermochemical cycle”, and the claim also recites “at least five thermochemical cycle” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  At least one thermochemical cycle will be examined.
The remaining claims depend from the above claims and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 7, 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichty et al. (US 2013/0266502) hereafter Lichty and further in view of Amar et al. (NPL, J. Renewable and Sustainable Energy, V-7, pp 023113-1 to 023113-8, 2015) hereafter Amar, Bhosale et al. (NPL, Mater.Res.Soc. Symp. Proc, Vol. 1387, pp 1-6, 2012) hereafter Bhosale and Sponchia et al. (WO 2016/120795) hereafter Sponchia, refer to US 2018/0022615.
	Considering Claims 1 and 3, Lichty discloses the use of nanoparticles of fine alumina or zirconia coated with an M-ferrite such as NiFe2O4 for redox production of hydrogen which may be prepared by a sol-gel processing procedure wherein a thin-walled structure is formed over which the M-ferrite is coated using liquid salts such as iron and also the use of zirconia (ZrO2) [0011], [0014], [0042], [0044], [0052] and [0064].  It would be obvious to the ordinary skilled artisan that the structure formed by Lichty is an example of a core-shell structure with the combination meeting the formula NiFe2O4/ZrO2.  The ordinary skilled artisan would recognize that NiCl2 is a salt.
Nickel(II) chloride (or just nickel chloride) is the chemical compound NiCl2. The anhydrous salt is yellow, but the more familiar hydrate NiCl2·6H2O is green.
Lichty further discloses a reactor in which the catalyst has been loaded wherein the catalyst is subjected to redox reactions wherein the temperature difference between the reduction and oxidation is about 400°C [0014] and [0015] with the reduction (regenerating) is performed at 1000°C to 1500°C and the oxidation (hydrogen generation) is between 800° to 1400°C [0024] and therefore lower than the reduction temperature thereby splitting water [0017] and generating hydrogen.
	Lichty does not disclose the sol-gel method using NiCl2 and FeCl2 as the form of the liquid salts and does not disclose utilizing zirconium isopropoxide. 
	Amar discloses a sol-gel process for producing core-shell Ni-ferrite nanoparticles (NiFe2O4) utilizing NiCl2 and FeCl2 which is placed on an yttrium nanoparticle which is utilized in splitting water to produce hydrogen.  These Ni-ferrite nanoparticles were dispersed in a pluronic P123 (identified by the Applicant) surfactant to which the yttrium compound was added along with another surfactant and propylene oxide (organic compound also identified by the Applicant) which formed the gel (increased viscosity).  The resulting gel was calcined.  Amar further discloses the use of sonification to effect particle dispersion in several different steps (Abstract and Experimental).
Amar does not disclose the use of zirconia.
Bhosale discloses a sol-gel process for forming Ni-ferrite nanoparticles further comprising a zirconia core wherein chloride salts of nickel and iron were combined in ethanol to which propylene oxide was added to form the gel with the gel being calcined.  The calcined Ni-ferrite nanoparticles are then combined with zirconia nanoparticles (Abstract and Experimental).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the sol-gel methods of Amar and Bhosale in preparing the Ni-ferrite/zirconia nanoparticles of Lichty for use in generating hydrogen.
Sponchia teaches a method of making zirconia nanoparticles produced by the sol-gen process [0019] and [0020] wherein the process utilizes zirconium isopropoxide in n-propanol also known as isopropanol or IPA is mixed with ethanol with the isopropoxide/n-propanol purchased from Sigma Aldrich (Examples).
333972 Sigma-Aldrich
[AltContent: rect]
Zirconium(IV) propoxide solution
No rating value average rating value is 0.0 of 5. Read 0 Reviews Same page link.
 
(0)
70 wt. % in 1-propanol
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the zirconium isopropoxide of Sponchia meets the instant limitation of at least 70%.
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the zirconium propoxide/1-propanol of Sponchia in the sol-gel process of Lichty in producing the zirconia nanoparticles.  The ordinary skilled artisan would have been motivated to do so as Sponchia teaches that the zirconia nanoparticles formed from this precursor produces uniform nanoparticles [0019]-[0021].
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 2, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claim 1 is explained above.
The instant claim has been previously rejected as discussed above.
Lichty discloses that the use of a sol-gel process of forming the Ni-ferrite/zirconia composition as discussed above however does not disclose sintering.
Amar discloses a sol-gel process as discussed above and that the gel formed is heated for 2 hours at 120°C before calcining at 600°C (Experimental) which represents a sintering temperature of the instant claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to heat, i.e. sinter, the gel of Lichty as taught by Amar to form a solid particle.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 4, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claim 1 is explained above.
The instant claim has been previously rejected as discussed above.
Lichty discloses a sol-gel process for producing an M-ferrite such as NiFe2O4 with zirconia for redox reactions as discussed above and [0051] and discloses calcining the redox material at 800°C [0051] which touches the instantly claimed range but Lichty does not disclose a heating rate.
Amar discloses a sol-gel process as discussed above with calcination at least 600°C at rates ranging from 2°C/min to 40°C/min whose ranges encompass the instant claim (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the calcination temperatures to form a solid particle from the gel.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 7, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claims 1 and 4 is explained above.
Lichty discloses a thermochemical water-splitting reactor (Fig. 20).
Considering Claim 8, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claims 1, 4 and 7 is explained above.
Lichty discloses a water-splitting reactor as disclosed above in which the nickel-ferrite-zirconia nanoparticles are placed [0058] with reduction temperatures of about 1000° to 1500°C and oxidation at 800° to 1400°C both of which overlap or encompass the instantly claimed temperatures thereby conducting regeneration and water-splitting [0024].
Although Lichty discloses coating the nanoparticles onto substrates for use in packed bed reactors [0014], Lichty is silent on the use of raschig rings.
Amar discloses a packed-bed reactor utilizing raschig rings (Experimental).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the raschig rings of Amar in the packed bed of Lichty.  The ordinary skilled artisan would be motivated to do so to coat the rings with the nickel-ferrite-zirconia nanoparticles for use in a packed bed reactor.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichty et al. (US 2013/0266502) hereafter Lichty in view of Amar et al. (NPL, J. Renewable and Sustainable Energy, V-7, pp 023113-1 to 023113-8, 2015) hereafter Amar, Bhosale et al. (NPL, Mater.Res.Soc. Symp. Proc, Vol. 1387, pp 1-6, 2012) hereafter Bhosale and Sponchia et al. (WO 2016/120795) hereafter Sponchia, refer to US 2018/0022615 as applied to Claim 1 and further in view of Blanco-Esqueda et al. (NPL, Adv. Mater. Sci. Eng, V 2015, pp 1-7, 2015) hereafter Blanco.
Considering claims 5 and 6, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claim 1 is explained above.
The instant claim has been previously rejected as discussed above as only the ferrite is coated with platinum for analysis only.
Lichty does not disclose coating the nanoparticles and measuring magnetic and electrical properties.
Blanco discloses nickel-ferrite core-shell particles which are coated with silver/silica and the magnetic properties determined (Experimental).  Although Blanco does not disclose the use of platinum, silver is also a noble metal and the ordinary skilled artisan would have been motivated to at least try various alternate noble metals.
Therefore, it would have been obvious to one of ordinary skill in the art to coat the nickel-ferrite-zirconia of Lichty with the coating of Blanco to avoid their magnetic agglomeration as taught by Blanco (Abstract).

Claims 11, 12 and 14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichty et al. (US 2013/0266502) hereafter Lichty and further in view of Amar et al. (NPL, J. Renewable and Sustainable Energy, V-7, pp 023113-1 to 023113-8, 2015) hereafter Amar, Bhosale et al. (NPL, Mater.Res.Soc. Symp. Proc, Vol. 1387, pp 1-6, 2012) hereafter Bhosale and Sponchia et al. (WO 2016/120795) hereafter Sponchia, refer to US 2018/0022615.
	Considering Claims 11 and 17, the instant claims have been previously rejected as discussed above.
Lichty discloses the use of nanoparticles of fine alumina or zirconia coated with an M-ferrite such as NiFe2O4 for redox production of hydrogen which may be prepared by a sol-gel processing procedure wherein a thin-walled structure is formed over which the M-ferrite is coated using liquid salts such as iron and also the use of zirconia (ZrO2), a known ceramic [0011], [0014], [0042], [0044], [0052] and [0064].  It would be obvious to the ordinary skilled artisan that the structure formed by Lichty is an example of a core-shell structure with the combination meeting the formula NiFe2O4/ZrO2.  The ordinary skilled artisan would recognize that NiCl2 is a salt.
Nickel(II) chloride (or just nickel chloride) is the chemical compound NiCl2. The anhydrous salt is yellow, but the more familiar hydrate NiCl2·6H2O is green.
Lichty further discloses a reactor in which the catalyst has been loaded wherein the catalyst is subjected to redox reactions wherein the temperature difference between the reduction and oxidation is about 400°C [0014] and [0015] with the reduction (regenerating) is performed at 1000°C to 1500°C and the oxidation (hydrogen generation) is between 800° to 1400°C [0024] and therefore lower than the reduction temperature thereby splitting water [0017] and generating hydrogen with the reduction and oxidation representing one thermochemical cycle with the composition loaded only monolithic substrates [0015] which is known by the ordinary skilled artisan to be a molded shape.
	Lichty does not disclose the sol-gel method using NiCl2 and FeCl2 as the form of the liquid salts and does not disclose utilizing zirconium isopropoxide. 
	Amar discloses a sol-gel process for producing core-shell Ni-ferrite nanoparticles (NiFe2O4) utilizing NiCl2 and FeCl2 which is placed on an yttrium nanoparticle which is utilized in splitting water to produce hydrogen utilizing a nitrogen flow through the reactor.  These Ni-ferrite nanoparticles were dispersed in a pluronic P123 (identified by the Applicant) surfactant to which the yttrium compound was added along with another surfactant and propylene oxide (organic compound also identified by the Applicant) which formed the gel (increased viscosity).  The resulting gel was calcined.  Amar further discloses the use of sonification to effect particle dispersion in several different steps (Abstract and Experimental).
Amar does not disclose the use of zirconia.
Bhosale discloses a sol-gel process for forming Ni-ferrite nanoparticles further comprising a zirconia core wherein chloride salts of nickel and iron were combined in ethanol to which propylene oxide was added to form the gel with the gel being calcined.  The calcined Ni-ferrite nanoparticles are then combined with zirconia nanoparticles (Abstract and Experimental).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the sol-gel methods of Amar and Bhosale in preparing the Ni-ferrite/zirconia nanoparticles of Lichty for use in generating hydrogen.
Sponchia teaches a method of making zirconia nanoparticles produced by the sol-gen process [0019] and [0020] wherein the process utilizes zirconium isopropoxide in n-propanol also known as isopropanol or IPA is mixed with ethanol with the isopropoxide/n-propanol purchased from Sigma Aldrich (Examples).
333972 Sigma-Aldrich
[AltContent: rect]
Zirconium(IV) propoxide solution
No rating value average rating value is 0.0 of 5. Read 0 Reviews Same page link.
 
(0)
70 wt. % in 1-propanol
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the zirconium isopropoxide of Sponchia meets the instant limitation of at least 70%.
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the zirconium propoxide/1-propanol of Sponchia in the sol-gel process of Lichty in producing the zirconia nanoparticles.  The ordinary skilled artisan would have been motivated to do so as Sponchia teaches that the zirconia nanoparticles formed from this precursor produces uniform nanoparticles [0019]-[0021].
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 12, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claim 11 is explained above.
The instant claim has been previously rejected as discussed above.
Lichty discloses a sol-gel process for producing an M-ferrite such as NiFe2O4 with zirconia for redox reactions as discussed above wherein the composition is calcined at 800°C [0051] but Lichty does not disclose the particular sol-gel process steps.
Amar discloses a sol-gel process as discussed above with calcination ranges as encompassed in the instant claim (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the calcination temperatures to form a solid particle from the gel.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 14 and 15, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claim 11 is explained above.
Lichty discloses a water-splitting reactor as disclosed above in which the nickel-ferrite-zirconia nanoparticles are placed [0058] with reduction temperatures of about 1000° to 1500°C and oxidation at 800° to 1400°C both of which overlap or encompass the instantly claimed temperatures thereby conducting regeneration and water-splitting [0024].
Although Lichty discloses coating the nanoparticles onto substrates for use in packed bed reactors [0014], Lichty is silent on the use of raschig rings.
Amar discloses a packed-bed reactor utilizing raschig rings (Experimental).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the raschig rings of Amar in the packed bed of Lichty.  The ordinary skilled artisan would be motivated to do so to coat the rings with the nickel-ferrite-zirconia nanoparticles for use in a packed bed reactor.
Considering Claim 16, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claim 11 is explained above.
Lichty discloses generating hydrogen by 5-cycles of redox reactions with water [0014], [0024], [0059] with total hydrogen generated during the 5 cycles exceeding 2.45 ml/g (Fig. 2).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 18, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claim 11 is explained above.
Lichty does not disclose the particular method of forming the nanoparticles.
Amar discloses the use of pluronic P123 (Experimental) which falls within the instantly claimed range with Sponchia disclosing the use of isopropanol as discussed above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize pluronic P123 to form the nickel-ferrite-zirconia nanoparticles of Lichty.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichty et al. (US 2013/0266502) hereafter Lichty in view of Amar et al. (NPL, J. Renewable and Sustainable Energy, V-7, pp 023113-1 to 023113-8, 2015) hereafter Amar, Bhosale et al. (NPL, Mater.Res.Soc. Symp. Proc, Vol. 1387, pp 1-6, 2012) hereafter Bhosale and Sponchia et al. (WO 2016/120795) hereafter Sponchia, refer to US 2018/0022615 as applied to Claim 11 and further in view of Blanco-Esqueda et al. (NPL, Adv. Mater. Sci. Eng, V 2015, pp 1-7, 2015) hereafter Blanco.
Considering claim 13, the significance of Lichty, Sponchia, Bhosale and Amar as applied to Claim 11 is explained above.
Lichty does not disclose coating the nanoparticles and measuring magnetic and electrical properties.
Blanco discloses nickel-ferrite core-shell particles which are coated with silver/silica and the magnetic properties determined (Experimental).
Therefore, it would have been obvious to one of ordinary skill in the art to coat the nickel-ferrite-zirconia of Lichty with the coating of Blanco to avoid their magnetic agglomeration as taught by Blanco (Abstract).
Response to Arguments
Applicant's arguments filed May 02, 2022 have been fully considered but they are not persuasive. 
Applicant argues beginning on page 18 that none of the cited prior art teaches sonification of the composition which is not convincing as Amar certainly discloses numerous references of the use of sonification, see above and Amar Experimental.  It would have been obvious based upon the teachings of Amar to certainly try sonification.  Both Lichty and Amar disclose loading the composition into reactors as discussed above with both teaching the use of two different temperatures.
Conclusion
Claims 1-8 and 11-18 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732